SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For Quarter ended April 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number 333-74992 MAGNUS INTERNATIONAL RESOURCES INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0351859 (State or other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) Suite 115 – 280 Nelson Street Vancouver, BC, Canada V6B 2E2 (Address of Principal Executive Offices) (Zip Code) 1-604-694-1432 (Registrant's Telephone Number, Including Area Code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act:YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to the filing requirements for the past 90days:YesxNoo Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K orany amendment to this Form10-K:YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State issuer’s revenues for its most recent fiscal year.July 31, 2011: $-0- Aggregate market value of outstanding Common Stock held by non-affiliates: As ofMay 28, 2012, the aggregate market value of outstanding Common Stock of the registrant held by non-affiliates was approximately $262,762. Outstanding Common Stock: As of May 28, 2012, the Company had 54,470,740 shares of Common Stock outstanding. Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding as of May 28, 2012 Common Stock, $0.001 par value ii Table of Contents TABLE OF CONTENTS Page USE OF NAMES 1 PART I – FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II – OTHER INFORMATION 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 iii Table of Contents UNCERTAINTY OF FORWARD-LOOKING STATEMENTS This document, including any documents that are incorporated by reference, contains forward-looking statements concerning, among other things, mineralized material, proven or probable reserves and cash operating costs. Such statements are typically punctuated by words or phrases such as “anticipates”, “estimates”, “projects”, “foresees”, “management believes”, “believes” and words or phrases of similar import. Such statements are subject to certain risks, uncertainties or assumptions. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected. Important factors that could cause actual results to differ materially from those in such forward-looking statements are identified in this document under “Part II—Item 1A. Risk Factors”. Magnus assumes no obligation to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting such statements. PART I.FINANCIAL INFORMATION Item 1. Financial Statements MAGNUS INTERNATIONAL RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited - Prepared by Management Note 2 - Basis of Presentation - going concern April 30 July 31 ASSETS CURRENT ASSETS Cash and cash equivalents $ $
